Exhibit AMENDED AND RESTATED CODE OF REGULATIONS OF KENDLE INTERNATIONAL INC. ARTICLE I OFFICES The principal office of Kendle International Inc. (the "Corporation") shall be located in the City of Cincinnati, Hamilton County, Ohio.The Corporation may establish or discontinue, from time to time, such other offices and places of business within or without the State of Ohio and within or without the United States of America as may be deemed proper for the conduct of the Corporation's business. ARTICLE II MEETINGS OF SHAREHOLDERS Section 1.Annual Meeting.An annual meeting of the shareholders shall be held on such date each year and at such place as shall be determined from time to time by the Board of Directors.At each annual meeting, the shareholders shall elect a Board of Directors and transact such other business as may properly come before the meeting.If the annual meeting is not held or if the Board of Directors is not elected thereat, a special meeting may be called and held for that purpose. Section 2.Special Meetings.Special meetings of the shareholders for any purpose or purposes may be held on any business day when called by the Chairman of the Board, the Chief Executive Officer, the President, a majority of the Board of Directors or the holders of shares entitling them to exercise not less than twenty-five percent of the voting power of the Corporation.Such request shall state the purpose or purposes of the proposed meeting.Only such business shall be brought before the special meeting: (i) pursuant to the Notice of Meeting procedures provided for in Section 4.1 of this Article II; (ii) by or at the direction of the Board of Directors; or (iii) by any shareholder of the Corporation who was a shareholder of record both at the time of giving notice by the shareholder as provided for in Section 5.1 of this Article II for any business other than nominations for election to the Board of Directors and Section 2.1 of Article III of these Regulations for nominations for election to the Board of Directors and at the time of such meeting, who is entitled to vote at the meeting and who has complied with the notice procedures set forth in Section 5.1 of this Article II for any business other than nominations for election to the Board of Directors and Section 2.1 of Article III of these Regulations for nominations for election to the Board of Directors. Section 3.Place Of Meeting.Meetings of the shareholders shall be held at such place within or without the State of Ohio as shall be designated in the notice of said meeting. Section 4.Notice of Meeting and Waiver of Notice. 4.1Notice.Written notice of the time, place and purposes of any meeting of shareholders shall be given to each shareholder entitled thereto not less than seven days nor more than sixty days before the date fixed for the meeting and as prescribed by law.Such notice shall be provided by personal delivery, mail, or, to the extent permitted by law, electronically to each shareholder entitled to notice of or to vote at such meeting.If such notice is mailed, it shall be directed, postage pre-paid, to the shareholders at their respective addresses as they appear upon the records of the Corporation, and notice shall be deemed to have been given on the day so mailed.If any meeting is adjourned to another time or place, no notice as to such adjourned meeting need be given other than by announcement at the meeting at which such an adjournment is taken.No business shall be transacted at any such adjourned meeting except as might have been lawfully transacted at the meeting at which such adjournment was taken. 4.2Notice to Joint Owners.All notices with respect to any shares to which persons are entitled by joint or common ownership may be given to that one of such persons who is named first upon the books of the Corporation, and notice so given shall be sufficient notice to all the holders of such shares. 4.3Waiver.Notice of any meeting, whether required to be given by law or under these Regulations, however, may be waived in writing by any shareholder either before or after any meeting of the shareholders, or by attendance at such meeting without protest to the commencement thereof. Section 5.Advance Notice of Shareholder Proposals. 5.1Shareholder Proposals Other Than Nominations for Election to the Board of Directors.The proposal of any business to be considered by the shareholders other than nominations for election to the Board of Directors may be made at any annual meeting of the shareholders or any special meeting as provided for in Section 2 of this Article II: (i) pursuant to the Notice of Meeting procedures provided for in Section 4.1 of this Article II; (ii) by or at the direction of the Board of Directors; or (iii) by any shareholder of the Corporation who was a shareholder of record both at the time of giving notice by the shareholder as provided for in this Section 5.1 and at the time of such meeting, who is entitled to vote at the meeting and who has complied with the notice procedures set forth in this Section 5.1.For any business other than nominations for election to the Board of Directors to be properly brought before any meeting by a shareholder pursuant to this Section 5.1, the shareholder must have given timely notice thereof in writing to the Secretary of the Corporation and such other business must otherwise be a proper matter for action by the shareholders.To be timely, a shareholder’s notice shall set forth all information required by this Section 5 and shall be delivered to the Secretary at the principal executive office of the Corporation not earlier than the one-hundred twentieth (120th) day nor later than 5:00 p.m., Eastern Time, on the ninetieth (90th) day prior to such meeting if such meeting is an annual meeting or not later than 5:00 p.m., Eastern Time, on the fifteenth (15th) day prior to such meeting if such meeting is a special meeting.In no event shall the public announcement of a postponement of such meeting or of an adjournment or postponement of any meeting to a later date or time commence a new time period for the giving of a shareholder’s notice as described above. A shareholder’s notice to be proper must set forth (i) as to any business that the shareholder proposes to bring before the meeting, other than nominations to election to the Board of Directors, a description of the business desired to be brought before the meeting, the reasons for proposing such business at the meeting and any material interest in such business of such shareholder and any Shareholder Associated Person (as defined below), individually or in the aggregate, including any anticipated benefit to the shareholder or the Shareholder Associated Person therefrom; (ii) as to the shareholder giving the notice and any Shareholder Associated Person (A) the class, series and number of all shares of stock of the Corporation which are owned by such shareholder and by such Shareholder Associated Person, if any, (B) the nominee holder for, and the number of, shares owned beneficially but not of record by such shareholder and by any such Shareholder Associated Person, and (C) whether and the extent to which any hedging or other transaction or series of transactions has been entered into by or on behalf of, or any other agreement, arrangement or understanding (including any short position or any borrowing or lending of shares of stock) has been made, the effect or intent of which is to mitigate loss to or manage risk of stock price changes for, or to increase the voting power of, such shareholder or any such Shareholder Associated Person with respect to any share of stock of the Corporation; (iii) as to any shareholder giving notice and any Shareholder Associated Person covered by this Section 5.1, the name and address of such shareholder, as they appear on the Corporation’s stock ledger and current name and address, if different, and of such Shareholder Associated Person; and (iv) to the extent known by the shareholder giving the notice, the name and address of any other shareholder supporting the notice. 5.2Shareholder Associated Person.For the purposes of this Section 5 and Section 2 of Article III of these Regulations “Shareholder Associated Person” of any shareholder shall mean (i) any person controlling, directly or indirectly, or acting in concert with, such shareholder; (ii) any beneficial owner of shares of stock of the Corporation owned of record or beneficially by such shareholder; and (iii) any person controlling, controlled by or under common control with such Shareholder Associated Person. 5.3Inaccurate Information.If information submitted pursuant to this Section 5 by any shareholder proposing any business other than a nomination for election to the Board of Directors shall be inaccurate to a material extent, such information may be deemed not to have been provided in accordance with this Section 5.Upon written request by the Secretary or the Board of Directors, any shareholder proposing any business other than a nomination for election to the Board of Directors shall provide, within five (5) business days of delivery of such request (or other period as may be specified in such request), (i) written verification, satisfactory, in the discretion of the Board of Directors or any authorized officer of the Corporation, to demonstrate the accuracy of any information submitted by the shareholder pursuant to this Section 5; and (ii) a written update of any information previously submitted by the shareholder pursuant to this Section 5 as of an earlier date.If the shareholder fails to provide such written verification or a written update within such period, the information as to which written verification or a written update was requested may be deemed not to have been provided in accordance with this Section 5.Only such proposals made in accordance with the procedures set forth in this Section 5 shall be eligible to be brought before the meeting.The chairman of the meeting shall have the power to determine whether a proposal was made in accordance with this Section 5, and, if any proposal is not in compliance with this Section 5, to declare that such proposal shall be disregarded. 5.4General.Notwithstanding the foregoing provisions of this Section 5, a shareholder shall also comply with all applicable requirements of state law and the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder with respect to the matters set forth in this Section 5.Nothing in this Section 5 shall be deemed to affect the right of a shareholder to request inclusion of a proposal in, nor the right of the Corporation to omit a proposal from, the Corporation’s proxy statement pursuant to Rule 14a-8 (or any successor provision) under the Securities Exchange Act of 1934. Section 6.Organization.The Chairman of the Board, or in his absence, the Chief Executive Officer, or in the absence of both of them, the President shall act as chairman at all meetings of shareholders, and as such chairman shall call such meetings of shareholders to order and preside thereat.If the Chairman of the Board, the Chief Executive Officer and the President shall be absent from any meeting of shareholders, the duties otherwise provided in this Section 6 of this Article II to be performed by him at such meeting shall be performed at such meeting by any Vice President of the Corporation.If no such officer is present at such meeting, any shareholder or the proxy of any shareholder entitled to vote at the meeting may call the meeting to order and a chairman shall be elected who shall preside thereat.The Secretary of the Corporation shall act as secretary at all meetings of the shareholders, but in his absence the chairman of the meeting may appoint any person present to act as secretary of the meeting. Section 7.Shareholders Entitled To Notice and To Vote.The Board of Directors may close the stock transfer books of the Corporation for a period not exceeding sixty (60) days preceding the date of any meeting of shareholders.In lieu of closing the stock transfer books of the Corporation as aforesaid, the Board of Directors may fix a date not more than sixty (60) days prior to the date of any meeting of shareholders as a record date for the determination of the shareholders entitled to notice of, and to vote at, such meeting and any adjournment thereof, and in such case such shareholders and only such shareholders as shall be shareholders of record on the date so fixed shall be entitled to notice of, and to vote at, such meeting and any adjournment thereof, notwithstanding any transfer of any stock on the books of the Corporation after any such record date fixed as aforesaid.The Secretary shall prepare and make or cause to be prepared and made, before every meeting of shareholders, a complete list of such shareholders entitled to vote at such meeting, arranged in alphabetical order and showing the address of each such shareholder and the number of shares registered in the name of each such shareholder.Such list shall be produced and kept at the time and place of such meeting during the whole time thereof, and subject to the inspection of any shareholder who may be present. Section 8.Quorum And Adjournment.The holders of shares entitling them to exercise a majority of the voting power of the Corporation, present in person or by proxy, shall constitute a quorum for any meeting of shareholders.The holders of a majority of such shares of stock present in person or by proxy at a meeting, whether or not a quorum may be present, may adjourn the meeting.At any such adjourned meeting at which a quorum may be present, any business may be transacted which might have been transacted at the meeting as originally called.No notice of any adjourned meeting need be given if the time and place to which it is adjourned are fixed and announced at the meeting that is being adjourned. Section 9.of Meeting and Order of Business.The order of business at all meetings of the shareholders, unless waived or otherwise changed by the chairman of the meeting or the Board of Directors, shall be as follows: (i)Call meeting to order. (ii)Selection of chairman and/or secretary, if necessary. (iii)Proof of notice of meeting and presentment of affidavit thereof. (iv)Roll call, including filing of proxies with secretary. (v)Upon appropriate demand, appointment of inspectors of election. (vi)Reading, correction and approval of previously unapproved minutes. (vii)Reports of officers and committees. (viii)If an annual meeting, or meeting called for that purpose, election of Directors. (ix)Unfinished business, if an adjourned meeting. (x)Consideration in sequence of all other matters set forth in the call for and written notice of the meeting. (xi)Any new business other than that set forth in the notice of the meeting which shall have been submitted to the Secretary of the Corporation in writing in accordance with the terms and conditions of Section 5 of this Article II.The provisions of Article III shall govern the procedures for shareholder nominations for election to the Board of Directors. (xii)Adjournment. Section 10.Vote of Shareholders.Every shareholder of record, as determined pursuant to this Section 10 of this Article II, and who is entitled to vote, shall be entitled at every meeting of the shareholders to one vote for every share of voting stock standing in his name on the books of the Corporation.Everyshareholder entitled to vote shall have the right to vote in person or by proxy duly appointed by an instrument in writing subscribed by such shareholder or by his duly authorized attorney, which proxy may be transmitted physically or by mail, by facsimile or other electronic medium.No vote on any question upon which a vote of the shareholders may be taken need be by ballot unless the chairman of the meeting shall determine that it shall be by ballot.All elections of Directors shall be by a plurality vote.Except as otherwise provided by law or by the Articles of Incorporation of the Corporation (the “Articles”), all other elections and all questions shall be decided by the vote of the holders of a majority of the voting power of the Corporation present in person or by proxy at the meeting and entitled to vote in the election or on the question. ARTICLE III DIRECTORS Section 1.General Powers.The authority of this Corporation shall be exercised by or under the direction of the Board of Directors, except where the law, the Articles or these Regulations require action to be authorized or taken by the shareholders. Section 2.Election, Number and Qualification of Directors. 2.1Election.The Directors shall be elected at the annual meeting of the shareholders, or if not so elected, at a special meeting of the shareholders called for that purpose provided that the Board of Directors has determined that Directors shall be elected at such special meeting.Nominations for election to the Board of Directors may be made at any such meeting described in the previous sentence (i) pursuant to the Notice of Meeting procedures provided for in Section 4.1 of Article II of these Regulations; (ii) by or at the direction of the Board of Directors; or (iii) by any shareholder of the Corporation who was a shareholder of record both at the time of giving notice by the shareholder as provided for in this Section 2.1 and at the time of the meeting, who is entitled to vote at the meeting and who has complied with the notice procedures set forth in this Section 2.1.For a nomination for election to the Board of Directors to be properly brought before any meeting by a shareholder pursuant to this Section 2.1, the shareholder must have given timely notice thereof in writing to the Secretary of the Corporation.To be timely, a shareholder’s notice shall set forth all information required by this Section 2 and shall be delivered to the Secretary at the principal executive office of the Corporation not earlier than the one-hundred twentieth (120th) day nor later than 5:00 p.m., Eastern Time, on the ninetieth (90th) day prior to such meeting if such meeting is an annual meeting or not later than 5:00 p.m., Eastern Time, on the fifteenth (15th) day prior to such meeting if such meeting is a special meeting.In no event shall the public announcement of a postponement of such meeting or of an adjournment or postponement of meeting to a later date or time commence a new time period for the giving of a shareholder’s notice as described above.Only persons nominated as provided for in this Section 2.1 shall be eligible for election. A shareholder’s nomination to be proper must set forth (i) as to each individual whom the shareholder proposes to nominate for election or reelection as a Director (A) the name, age, business address and residence address of such individual, (B) the class, series, and number of any shares of stock of the Corporation that are beneficially owned or owned of record by such individual, (C) the date such shares were acquired and the investment intent of such acquisition and (D) all other information relating to such individual that is required to be disclosed in solicitations of proxies for election of Directors in an election contest (even if an election contest is not involved), or is otherwise required, in each case pursuant to Regulation 14A (or any successor provision) under the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder (including such individuals written consent to being named in the proxy statement as a nominee and to serving as a Director if elected); (ii) as to the shareholder giving the notice and any Shareholder Associated Person (A) the class, series and number of all shares of stock of the Corporation which are owned by such shareholder and by such Shareholder Associated Person, if any, (B) the nominee holder for, and the number of, shares owned beneficially but not of record by such shareholder and by any such Shareholder Associated Person, and (C) whether and the extent to which any hedging or other transaction or series of transactions has been entered into by or on behalf of, or any other agreement, arrangement or understanding (including any short position or any borrowing or lending of shares of stock) has been made, the effect or intent of which is to mitigate loss to or manage risk of stock price changes for, or to increase the voting power of, such shareholder or any such Shareholder Associated Person with respect to any share of stock of the Corporation; (iii) as to any shareholder giving notice and any Shareholder Associated Person covered by this Section 2.1, the name and address of such shareholder, as they appear on the Corporation’s stock ledger and current name and address, if different, and of such Shareholder Associated Person; and (iv) to the extent known by the shareholder giving the notice, the name and address of any other shareholder supporting the nominee for election or reelection as a Director. 2.2Number.The number of Directors, which shall not be less than the lesser of three (3) or the number of shareholders of record, may be fixed or changed at a meeting of the shareholders called for the purpose of electing Directors at which a quorum is present, by the affirmative vote of a majority of the votes cast at the meeting, which votes cast shall have been entitled to vote on the proposal.In addition, the number of Directors may be fixed or changed by action of the Directors at a meeting called for that purpose at which a quorum is present by a majority vote of the Directors present at the meeting.The Directors then in office may fill any Director’s office that is created by an increase in the number of Directors.The number of Directors elected shall be deemed to be the number of Directors fixed unless otherwise fixed by resolution adopted at the meeting at which such Directors are elected. 2.3Shareholder Nominations.If information submitted pursuant to this Section 2 by any shareholder proposing a nominee for election to the Board of Directors shall be inaccurate to a material extent, such information may be deemed not to have been provided in accordance with this Section 2.Upon written request by the Secretary or the Board of Directors, any shareholder proposing a nominee for election to the Board of Directors shall provide, within five (5) business days of delivery of such request (or other period as may be specified in such request), (i) written verification, satisfactory, in the discretion of the Board of Directors or any authorized officer of the Corporation, to demonstrate the accuracy of any information submitted by the shareholder pursuant to this Section 2 and (ii) a written update of any information previously submitted by the shareholder pursuant to this Section 2 as of an earlier date.If the shareholder fails to provide such written verification or a written update within such period, the information as to which written verification or a written update was requested may be deemed not to have been provided in accordance with this Section 2.Only such individuals who are nominated in accordance with the procedures set forth in this Section 2 shall be eligible for election by shareholders to the Board of Directors.The chairman of the meeting shall have the power to determine whether a nomination was made in accordance with this Section 2, and, if any proposed nomination is not in compliance with this Section 2, to declare that such nomination shall be disregarded. 2.4Qualifications.Directors need not be shareholders of the Corporation. Section 3.Term of Office of Directors. 3.1Term.Each Director shall hold office until the next annual meeting of the shareholders and until his successor has been elected or until his earlier resignation, removal from office, or death.Directors shall be subject to removal as provided by statute or by other lawful procedures and nothing herein shall be construed to prevent the removal of any or all Directors in accordance therewith. 3.2Resignation.A resignation from the Board of Directors shall be deemed to take effect immediately upon its being received by any incumbent corporate officer other than an officer who is also the resigning Director, unless some other time is specified therein. 3.3Vacancy.In the event of any vacancy in the Board of Directors for any cause, the remaining Directors, though less than a majority of the whole Board, may fill any such vacancy for the unexpired term. Section 4.Meetings of Directors. 4.1Regular Meetings.A regular meeting of the Board of Directors shall be held immediately following the adjournment of the meeting of shareholders at which Directors are elected.The holding of such shareholders' meeting shall constitute notice of such Directors' meeting and such meeting shall be held without further notice.Other regular meetings shall be held at such other times and places as may be fixed by the Directors. 4.2Special Meetings.Special meetings of the Board of Directors may be held at any time upon call of the Chairman of the Board, the Chief Executive Officer, the President or any two (2) Directors. 4.3Place of Meeting.Any meeting of Directors may be held at such place within or without the State of Ohio as may be designated in the notice of said meeting. 4.4Notice of Meeting and Waiver of Notice.Notice of the time and place of any regular or special meeting of the Board of Directors shall be given to each Director by personal delivery, telephone, facsimile transmission or mail at least forty-eight (48) hours before the meeting, which notice need not specify the purpose of the meeting. 4.5Meetings by Communications Equipment.Members of the Board or any committee designated by the Board may participate in a meeting of such Board of committee by means of a conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other at the same time.Participation by such means shall constitute presence in person at a meeting. Section 5.Quorum and Voting.At any meeting of Directors, not less than one-half of the whole authorized number of Directors is necessary to constitute a quorum for such meeting, except that a majority of the remaining Directors in office constitutes a quorum for filling a vacancy in the Board.At any meeting at which a quorum is present, all acts, questions, and business which may come before the meeting shall be determined by a majority of votes cast by the Directors present at such meeting, unless the vote of a greater number is required by the Articles, these Regulations or any By-Laws that may be adopted by the Board of Directors. Section 6.Committees. 6.1Appointment.The Board of Directors may from time to time appoint certain of its members to act as a committee or committees in the intervals between meetings of the Board and may delegate to such committee or committees power to be exercised under the control and direction of the Board.Each committee shall be composed of at least three (3) Directors unless a lesser number is allowed by law.Each such committee and each member thereof shall serve at the pleasure of the Board. 6.2Executive Committee.In particular, the Board of Directors may create from its membership and define the powers and duties of an Executive Committee.During the intervals between meetings of the Board of Directors, the Executive Committee shall possess and may exercise all of the powers of the Board of Directors in the management and control and the business of the Corporation to the extent permitted by law.All action taken by the Executive Committee shall be reported to the Board of Directors at its first meeting thereafter. 6.3Committee Action.Unless otherwise provided by the Board of Directors, a majority of the members of any committee appointed by the Board of Directors pursuant to this Section shall constitute a quorum at any meeting thereof and the act of a majority of the members present at a meeting at which a quorum is present shall be the act of such committee.Action may be taken by any such committee without a meeting by a writing signed by all its members.Any such committee shall prescribe its own rules for calling and holding meetings and its method of procedure, subject to any rules prescribed by the Board of Directors, and shall keep a written record of all action taken by it. Section 7.Action of Directors Without a Meeting.Any action which may be taken at a meeting of Directors or any committee thereof may be taken without a meeting if authorized by a writing or writings signed by all the Directors or all of the members of the particular committee, which writing or writings shall be filed or entered upon the records of the Corporation. Section 8.Compensation of Directors.The Board of Directors may allow compensation to Directors for performance of their duties and for attendance at meetings or for any special services, may allow compensation to members of any committee, and may reimburse any Director for his expenses in connection with attending any Board or committee meeting. Section 9.Relationship with Corporation.Directors shall not be barred from providing professional or other services to the Corporation.No contract, action or transaction shall be void or voidable with respect to the Corporation for the reason that it is between or affects the Corporation and one or more of its Directors, or between or affects the Corporation and any other person in which one or more of its Directors are directors, trustees or officers or have a financial or personal interest, or for the reason that one or more interested Directors participate in or vote at the meeting of the Directors or committee thereof that authorizes such contract, action or transaction, if in any such case any one (1) or more of the following apply: 9.1the material facts as to the Director's relationship or interest and as to the contract, action or transaction are disclosed or are known to the Directors or the committee and the Directors or committee, in good faith, reasonably justified by such facts, authorize the contract, action or transaction by the affirmative vote of a majority of the disinterested Directors, even though the disinterested Directors constitute less than a quorum; 9.2the material facts as to the Director's relationship or interest and as to the contract, action or transaction are disclosed or are known to the shareholders entitled to vote thereon and the contract, action or transaction is specifically approved at a meeting of the shareholders held for such purpose by the affirmative vote of the holders of shares entitling them to exercise a majority of the voting power of the Corporation held by persons not interested in the contract, action or transaction; or 9.3the contract, action or transaction is fair as to the Corporation as of the time it is authorized or approved by the Directors, a committee thereof or the shareholders. Section 10.Attendance at Meetings of Persons Who Are Not Directors.Unless waived by a majority of Directors in attendance, not less than twenty-four (24) hours before any regular or special meeting of the Board of Directors, any Director who desires the presence at such meeting of a person who is not a Director shall so notify all other Directors, request the presence of such person at the meeting, and state the reason in writing.Such person will not be permitted to attend the Directors' meeting unless a majority of the Directors in attendance vote to admit such person to the meeting.Such vote shall constitute the first order of business for any such meeting of the Board of Directors.Such right to attend, whether granted by waiver or vote, may be revoked at any time during any such meeting by the vote of a majority of the Directors in attendance. ARTICLE IV OFFICERS Section 1.General Provisions.The Board of Directors shall elect a President, a Secretary and a Treasurer, and may elect a Chairman of the Board, a Chief Executive Officer, one or more Vice Presidents, and such other officers and assistant officers as the Board may from time to time deem necessary.The Chairman of the Board, if any, shall be a Director, but none of the other officers need be a Director.Any two or more offices may be held by the same person, but no officer shall execute, acknowledge or verify any instrument in more than one capacity if such instrument is required to be executed, acknowledged or verified by two or more officers. Section 2.Powers and Duties.All officers, as between themselves and the Corporation, shall respectively have such authority and perform such duties as are customarily incident to their respective offices, and as may be specified from time to time by the Board of Directors, regardless of whether such authority and duties are customarily incident to such office.In the absence of any officer of the Corporation, or for any other reason the Board of Directors may deem sufficient, the powers or duties of such officer, or any of them may be delegated, to any other officer or to any Director.The Board of Directors may from time to time delegate to any officer authority to appoint and remove subordinate officers and to prescribe their authority and duties. Section 3.Terms of Office, Removal and Vacancies. 3.1Term.So far as is practicable, all elected officers shall be elected at the organization meeting of the Board of Directors in each year and, except as otherwise provided in this Article IV, shall hold office until the organization meeting of the Board of Directors in the next subsequent year and until their respective successors are elected and qualify; PROVIDED, however, that this Section 3 shall not be deemed to create any contract rights in such offices.All other officers shall hold office during the pleasure of the Board of Directors and may be removed at any time with or without cause. 3.2Removal and Vacancy.The Board of Directors may remove any officer at any time with or without cause by the affirmative vote of a majority of Directors then in office.If any vacancy shall occur in any office, the Board of Directors may elect or appoint a successor to fill such vacancy for the remainder of the term. Section 4.Compensation.The compensation of the officers shall be fixed by the Board of Directors. ARTICLE V INDEMNIFICATION Section 1.Right of Indemnification.The Corporation shall, in the case of any person who is or was an officer or Director, and may, in the case of any other person, indemnify and hold harmless, to the fullest extent permitted by the Ohio Revised Code, any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of the Corporation, by reason of the fact that he or she is or was a Director, officer, employee or agent of the Corporation, or is or was serving at the request of the Corporation as a director, trustee, officer, employee or agent of another corporation, domestic or foreign, nonprofit or for profit, partnership, joint venture, trust or other enterprise, including service with respect to an employee benefit plan, against costs and expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement (with or without suit), actually and reasonably incurred by such person in connection with such action, suit or proceeding, if such person acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the Corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful.The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of NOLO CONTENDERE or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the Corporation, and with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. Section 2.Derivative Actions.The Corporation shall, in the case of any person who is or was an officer or Director, and may, in the case of any other person, indemnify and hold harmless, to the fullest extent not prohibited by the Ohio Revised Code, any person who was or is a party, or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the Corporation to procure a judgment in its favor by reason of the fact that he is or was a Director, officer, employee or agent of the Corporation, or is or was serving at the request of the Corporation as a director, trustee, officer, employee, or agent of another corporation, domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise, including service with respect to an employee benefit plan, against expenses, including attorneys' fees, actually and reasonably incurred by him in connection with the defense or settlement of such action or suit, if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the Corporation, except that no indemnification shall be made in respect to any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the Corporation unless, and only to the extent that, the Court of Common Pleas, or the court in which such action or suit was brought, shall determine upon application that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the Court of Common Pleas or such other court shall deem proper. Section 3.Payment or Advancement of Expenses.To the extent that a Director, trustee, officer, employee or agent has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in Sections 1 or 2 of this Article V, or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith.In addition, with respect to a Director or officer, such expenses, including attorneys' fees, shall be paid by the
